Citation Nr: 1101501	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  01-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  In a June 2006 Order, the Court endorsed a June 
2006 joint motion for remand and remanded the matter for 
compliance with the instructions in the joint motion.  (The Court 
did not explicitly vacate the April 2005 Board decision, but it 
appears that this was the intent.) 

At the time of the April 2005 Board decision, this matter had 
returned to the Board from September 2003 and May 2004 remands.  
The appeal originated from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for a left 
foot disorder.

Following the Court's remand in June 2006, the Board in February 
2007 again denied service connection for a left foot disorder.  
The Veteran appealed the February 2007 decision to the Court, and 
in a July 2008 Order, the Court again accepted a joint motion for 
remand filed by the parties and remanded the case to the Board.  
As with the June 2006 Order, the Court did not explicitly state 
that the February 2007 Board decision was vacated.  As, however, 
the joint motion accepted by the Court requested vacatur of the 
Board's decision, the Board will assume that the July 2008 Order 
intended to vacate that decision.

The Board thereafter remanded the case in September 2009 for 
further development.

The Veteran and his spouse testified before the undersigned at a 
February 2005 videoconference hearing.  A transcript has been 
associated with the file. 

The Board notes that in response to his disagreement with a May 
2007 rating decision addressing the proper ratings assignable for 
his hearing loss and tinnitus, the Veteran was provided with a 
statement of the case in November 2007.  On his May 2008 VA Form 
9, the Veteran indicated that he was only pursuing an appeal of 
the rating assigned his hearing loss.  Following an October 2008 
rating action which increased the evaluation assigned the hearing 
loss, the Veteran in December 2008 indicated that the referenced 
rating action satisfied his appeal of the May 2007 rating 
decision.  Accordingly, the only issue before the Board is that 
listed on the title page of this action.


FINDINGS OF FACT

1.  No left foot disorder was noted at the Veteran's entry onto 
service.

2.  The Veteran clearly and unmistakably entered active duty with 
a pre-existing left foot problem from a significant laceration 
injury incurred during his early teenage years.

3.  The pre-existing left foot disorder clearly and unmistakably 
did not undergo an increase in severity during service.

4.  The Veteran has arthritis in the left foot as well as a 
neuroma, diagnosed decades after service, with no evidence of 
manifestations thereof to a compensable degree within one year 
after discharge.

5.  The Veteran's claimed left foot disorder is not etiologically 
related to active duty. 


CONCLUSIONS OF LAW

1.  The presumption of soundness attaches for a left foot 
disorder.  38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  The presumption of soundness for conditions resulting from a 
laceration of the left foot has been rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

3.  The Veteran's left foot disorder, resulting from a laceration 
of the left foot, did not undergo permanent aggravation or 
increase in disability during active service.  38 U.S.C.A. §§ 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); 
VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

4.  A left foot disorder was not incurred in active service; nor 
can one be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2010).  A veteran who served during a period of war, as the 
Veteran here, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
entrance medical examination.  38 U.S.C. § 1111 (West 2002).  
Where there is "clear and unmistakable" evidence that the 
injury or disease claimed pre-existed service and was not 
aggravated during service, the presumption of soundness does not 
attach.  Id.  

The law further provides that the burden to rebut the presumption 
and show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, 
VA's Office of the General Counsel determined that VA must show 
by clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
2002).

As noted by the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition. 38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's claim 
is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the 
presumption of soundness by clear and unmistakable evidence that 
the veteran's disability pre-existed service and was not 
aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable 
evidence is that the determination of inception "should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular...disease...."  

The Veteran's service entrance examination is silent for any 
notation of a left foot disorder.  The Veteran's entire 
musculoskeletal system was normal to examination.  Consequently, 
the presumption of soundness attaches and clear and unmistakable 
evidence must exist to rebut it.  

The Board finds that the presumption of soundness is rebutted in 
this case by evidence which clearly and unmistakably establishes 
that the Veteran had a left foot disorder at entry to service.  
38 C.F.R. § 3.306 (2010).  The Veteran's service medical records 
are entirely silent for any complaints or finding of a left foot 
problem.  The only reference to lower extremity complaints 
concerns two notations of sore ankles in September 1966; no 
disorder was diagnosed for the complaints, and the Veteran 
received ace bandage wraps of his ankles on each occasion.  

Following service, the Veteran attended a VA examination in May 
1994 in relation to a circulation problem claim.  The Veteran 
reported that he served in combat, but had not been wounded.  The 
examiner noted that the third and fourth toes of the left foot 
were underdeveloped.  The report of a June 1994 VA examination 
noted the presence of neurological abnormality in a small area of 
the left forefoot.  

At a January 2003 VA examination performed in association with 
the current claim, the examiner diagnosed the Veteran as being 
status post severe laceration of the plantar aspect of the left 
forefoot and toes with traumatic arthritis.  Subsequent treatment 
records disclose other diagnoses to the same effect.  The record 
shows that multiple clinicians and examiners have related these 
injuries to a laceration that the Veteran suffered in his early 
teens.  The Veteran himself acknowledged that he experienced a 
laceration on the foot in his early teens as the result of a lawn 
mower accident.  Although a Veteran's statements regarding pre-
service existence of a condition are of no effect unless other 
data establishes the fact, 38 C.F.R. § 3.304(b)(3), in this case 
his statements regarding the laceration are in accord with the 
diagnoses of the left foot disorder.  All of the relevant medical 
evidence points toward a laceration of the left forefoot prior to 
service, resulting in the current left foot disorder.  A January 
2010 VA examiner, after reviewing the claims files, concluded 
that the left foot disorder clearly and unmistakably existed 
prior to service.  The Board therefore finds that the evidence of 
record clearly and unmistakably established that the Veteran had 
a left foot disorder at entry to service.  

Under the second prong of the Wagner test, any permanent increase 
in the severity of a disorder is presumed to have been the result 
of aggravation during service.  The presumption may be rebutted 
by clear and unmistakable evidence showing either no increase in 
the severity of the disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  

The Board concludes that the evidence clearly and unmistakably 
establishes that the pre-existing left foot problem did not 
undergo chronic aggravation beyond a normal progress of the 
disorder during active service.  From induction in August 1966 to 
separation in June 1968, the Veteran's service medical records 
are silent for any diagnosis or complaint regarding the Veteran's 
left foot.  He specifically denied any history of "foot 
trouble" at his discharge examination.  (Although at one point 
he indicated that he could not remember if he attended a 
discharge examination, the examination report in fact contains 
his signature.)  The remaining medical treatment evidence dates 
from January 1991 to the present.  Addressing the question of a 
relationship between the current condition and service 
aggravation are five medical opinions. 

As a preliminary matter, the Board acknowledges that the Veteran 
is competent to discuss what he experienced or observed.  For 
example, he is competent to discuss that his left foot hurt 
during training.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In some circumstances, a layperson such as the Veteran 
is competent to offer a diagnosis of a disorder, or even to 
address the etiology of a disorder.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  In the Board's opinion, however, he is 
not competent under the facts of this case to offer an opinion as 
to whether his left foot disorder was aggravated in service.  The 
matter of aggravation involves determining whether the disorder 
at issue has permanently increased in severity, and the 
determination of the level of severity, particularly where the 
underlying pathologic process is not observable, is outside the 
realm of what a layperson may reasonably be expected to have 
competence to address.  The Board accordingly finds that his 
statements concerning a permanent aggravation of the left foot 
disorder in service have no probative value.  

Moreover, to the extent that the Veteran instead intends only to 
offer his observations of symptoms in service, the Board finds 
his testimony and statements concerning the left foot symptoms in 
service to lack credibility.  The Board first notes that although 
the Veteran contends that he engaged in combat during service, 
the record does not support his assertion.  He served as a heavy 
truck driver in service, which is not a specialty that would be 
expected to be involved in combat.  The Board does note that some 
elements of his unit did experience ambushes, and that his unit 
participated in a named campaign, but the record shows he himself 
did not earn any awards or decorations indicative of combat.  The 
Board also points out that his mere claim to have engaged in 
combat does not, as a matter of law, invoke the provisions of 
38 U.S.C.A. § 1154(b).  See Stone v. Nicholson, 480 F.3d 1111, 
1113 (Fed. Cir. 2007).  Moreover, although corroboration of every 
detail, including the Veteran's personal participation in combat 
is not required, see Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Veteran's 
account of his supposed combat has evolved through the years.  
January 1991 treatment records and the May 1994 VA examination 
report, for example, record his confident assertion that he was 
not wounded during his claimed combat.  Following the most recent 
joint motion for remand, the Veteran is now alleging that not 
only did he participate in combat, but that he received fragment 
wounds to his right hip and buttocks.  That allegation is, the 
Board notes, not supported by the service discharge examination 
or by any other service treatment records, and is patently 
inconsistent with his earlier statements. 

Given that the personnel records do not establish he served in 
combat, and as his own assertions over the years in this regard 
are inconsistent and render his account incredible, the Board 
find that the Veteran did not engage in combat.  The provisions 
of 38 U.S.C.A. § 1154(b) are not for application, and the Board 
is not required to accept that he did experience left foot 
problems in service.

As to the probative value of the Veteran's assertions concerning 
left foot problems, he contends that he did experience such 
problems in service, for which he was treated during basic 
training and while in Germany.  He alleges that he did not report 
any foot problems while in Vietnam because he had other concerns.  
The service treatment records reference ankle problems on two 
occasions during basic training, but not left foot problems.  The 
Board finds it reasonable to assume that if the Veteran in fact 
was experiencing left foot problems, he would have reported such 
problems when complaining about his ankles.  At the very least, 
the Board expects that the treating clinicians would have at 
least mentioned the rather observable damage left by the 
lawnmower accident if the Veteran really was complaining about 
the left foot problem at the time.  The Board observes that the 
Veteran's recollection of precisely what left lower extremity 
anatomical location was treated in service has likely been 
compromised by the passage of more than 3 decades, and finds that 
the contemporaneous service treatment records themselves  show 
that it was the ankle, and not the foot, which required relief.  

The post-basic training records are entirely silent for any 
reference to left foot problems.  Although the mere absence of 
contemporaneous records does not render the Veteran's account 
incredible, the absence of such records is a factor for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2007).  Moreover, in 
this particular case, the Veteran specifically contends that he 
did seek treatment for left foot problems, and the fact that the 
records do not show such treatment does undermine the credibility 
of the Veteran's assertion of left foot problems in service.  In 
addition, although he contends that he did not have the time to 
seek treatment for left foot problems while in Vietnam, the 
service records document that he presented for treatment of a 
chest cold on one occasion during that time, and for urinary 
problems on two occasions.  The Board finds it unlikely that the 
Veteran would seek treatment for those problems, yet fail to find 
time to mention something as uncomfortable as significant foot 
pain.  Further, the Veteran specifically denied any history of 
"foot trouble" at the time of his discharge, an occasion during 
which there was no obstacle to him fully reporting any current or 
past foot complaints.
 
The Board notes that the post-service evidence is silent for any 
reference to left foot problems for over 2 decades after service.  
The Board acknowledges the Veteran's contention that he took an 
analgesic for his left foot problems since service, but points 
out that even when he began treatment with VA in 1991, he did not 
report foot problems until several years later.  The Veteran's 
argument that he did ask for his foot to be examined starting in 
1991, but that he was ignored is not persuasive, as there 
undoubtedly would have at least been some mention of his 
complaints.  The Board finds that the absence of any apparent 
left foot problems by the Veteran until the mid-1990s, when 
coupled with the complete absence of any mention of left foot 
problems in service, undermines the credibility of his assertions 
of left foot symptoms in service and thereafter.  The Board also 
points out that the treatment records on file document a 
consistent theme by the Veteran of a desire for compensation from 
VA for having been inducted into service and sent to Vietnam.  

In weighing credibility, the Board may consider factors such as 
self-interest, bias, inconsistent statements, internal 
inconsistency, consistency with other evidence of record, and 
desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  For the reasons expressed above concerning the 
Veteran's inconsistent statements over time, his statements that 
are inconsistent with the contemporaneous records, and his 
documented belief that he is owed compensation just for having 
been forced to serve, the Board finds his account of left foot 
symptoms and disability in service to lack credibility. 

The Veteran's left foot was examined in 1994 as part of claims 
for service connection for circulation problems and peripheral 
neuropathy.  At the May 1994 examination, the examiner noted that 
the third and fourth toes were underdeveloped, with pain on 
walking.  The Veteran denied rest pain or claudication.  At the 
June neurological examination, the Veteran had no symptoms of 
peripheral neuropathy.  He had "some localized problems in the 
left foot...he has occasional discomfort in the left foot and has a 
small area where he doesn't feel things normally."  The doctor 
noted that the examination was essentially normal, "with the 
exception of a little area mainly on the sole of the left foot 
which dates back to his childhood problem."  (The referenced 
problem presumably referred to the laceration.)  The examiner 
indicated that the neurological problems in the left foot "ha[d] 
not changed."  

In September 1998, the Veteran was seen for a variety of 
problems.  In particular, he complained of increasing pain that 
radiated up his leg.  In December 1998, a podiatry note indicated 
that the Veteran had a neuroma.

Review of the treatment records and the Veteran's statements 
shows that the Veteran has suffered no further injury to his left 
foot.  While there are a few complaints of pain in the foot in 
other records, none clearly assesses or diagnoses the symptoms or 
their cause. 

The first opinion was given by a VA podiatrist in July 2002.  
This doctor diagnosed the Veteran with "contracted foot, 
neuroma, secondary to trauma" (referring to lawnmower injury), 
and said: "[the Veteran] should be service connected for injury 
because of training during active duty stage would have resulted 
[in] a severe aggravation of this condition."

The next opinion was given with the January 2003 VA examination 
mentioned above.  On review of the Veteran's medical history as 
documented in the claims files and examination of the Veteran, 
the doctor's specific diagnosis was status post severe 
laceration, plantar aspect of the left forefoot and toes; status 
post traumatic arthritis, interphalangeal joints of the second 
and fourth toes; status post fusion of the interphalangeal joints 
of the third toe; and neuroma, scar of left forefoot.  The doctor 
also noted healed fracture of the second, third and fourth toe.  
The third toe was shortened and deformed with no motion in the 
interphalangeal joints.  The fourth toe was also described as 
shortened.  The Veteran had limited passive motion in the 
interphalangeal joints of the second and fourth toes but no 
active flexion.  Sensation was diminished on the plantar aspect 
of the second, third and fourth toes, with good sensation on the 
dorsal aspect.  This doctor concluded, essentially, that active 
duty might have caused some temporary symptoms related to the 
pre-existing left foot problems, but no long term residuals 
resulted from service, and opined that "it is more likely than 
not that the injury sustained at the age of 14, prior to [active 
service] . . . is the cause of [the Veteran's] current left foot 
condition with low long-term aggravation resulting from his 
military duty." (The Board presumes the examiner meant "no" 
rather than "low", given his immediately preceding conclusion 
that there were no long term residuals.)

In a May 2003 report, a private doctor, Dr. Rolling, noted that 
the Veteran had dislocated third and fourth toes of the left 
foot; arthritic changes in the left foot; and lateral plantar 
nerve lesion secondary to nerve entrapment with positive 
"tenel" sign. The doctor opined that the Veteran's left foot 
problems are related to service, as service "caused aggravation 
of the pain and has made the pain into a chronic situation."  He 
also stated, in pertinent part: "I believe that this injury is 
military related secondary to combat boot wear, especially with 
running in the 1960's Vietnam era . . . ."

Fourth, in October 2004, after a review of relevant medical 
history (not based upon another physical examination of the 
Veteran, as another physical examination was deemed unnecessary 
by the doctor), a VA physician specifically addressed the issue 
of nexus or aggravation in light of apparently conflicting 
opinions presented above. The physician concluded that the 
Veteran did enter service with a pre-existing left foot problem; 
that the natural process of aging during some three decades post-
discharge has contributed to increased symptomatology related to 
the left foot; that there is no objective evidence that the pre-
existing foot problem underwent permanent damage during service; 
and, given development of neuroma 30 years after discharge, "it 
is far more likely than not" that the natural process of aging 
led to the development of neuroma, the primary source of current 
symptoms related to the left foot.

In January 2010, and pursuant to the Board's September 2009 
remand, the Veteran was examined by VA.  The examiner indicated 
that he reviewed the claims files.  The Veteran reported injuring 
his left foot prior to service in a lawnmower accident involving 
a severe laceration to the bottom of the foot that, even after 
healing, caused pain with running.  He reported that he sought 
treatment during basic training, but was never placed on profile 
for the foot.  He reported that after service, his foot was about 
the same as it was before service, and he did not seek medical 
attention for a number of years.  Physical examination disclosed 
abnormalities affecting the toes, and the scar from the accident 
was described as extending from the plantar aspect of the 
metatarsophalangeal joint of the great toe to the base of the 
third and fourth toes.  There was tenderness to palpation 
consistent with a neuroma.  The examiner diagnosed the Veteran as 
having status post remote trauma of the left foot with traumatic 
arthritis and fusion of the proximal interphalangeal joints of 
the second, third and fourth toes; and neuroma of the left foot.  
After reviewing the evidence on file, including prior medical 
opinions, the examiner concluded that the claimed foot disorder 
clearly and unmistakably existed prior to service.  The examiner 
also concluded that the left foot disorder was not permanently 
aggravated during service.  He noted that there probably was 
intermittent aggravation, but without permanent damage.  He also 
concluded that the current left foot disorder is the same as that 
which existed prior to service, and which had not undergone any 
aggravation in service.

These examinations, when compared, provide important details.  
The Board notes that the Veteran's symptoms manifested as 
follows: pain on walking; multiple fractures to the phalanges of 
the second, third and fourth toes which were considered well 
healed; local area neurological disorder of the plantar aspect of 
the foot causing diminished sensation; a scar running across the 
bottom of the foot; third and fourth toes variously described as 
"shortened," "underdeveloped," and "deformed;" arthritic 
changes to the joints of the second, third and fourth toes; and 
the development of a neuroma around 1998.  These facts weigh 
heavily against the claim.  As of June 1994, the neurological 
symptoms had not worsened.  The toe deformities were manifest in 
May 1994.  As of January 2003, the fractures were well healed, 
with no further injuries to the foot.  That the Veteran 
experiences pain on using his left foot is recognized by the 
Board, but there are no objective criteria to evaluate that pain.  
The neurological abnormality described in the June 1994 
examination report appears to be the same as the diminished 
sensation described in the January 2003 examination report.  The 
healed fractures noted at the January 2003 examination appear to 
be the residuals of the original injury, because no intervening 
trauma is noted.  Hence, the shortening and deformity of the toes 
noted in May 1994 appears to be residuals of the original injury.  
The symptoms not a part of the original injury appear to be the 
arthritic changes and the neuroma, which developed during the 
1990's, close to thirty years post service.  

When considering the opinions individually, they also weigh 
heavily against the claim.  The October 2004 medical opinion 
unequivocally states that the current disorder and symptomatology 
are due to the natural progress of a pre-existing condition, and 
not due to any temporary flare-up during service, and that there 
is absolutely no objective evidence of chronic aggravation during 
service.  This opinion was founded on a complete review of the 
Veteran's file, including the contrary opinions.  The reviewer 
had complete access to the Veteran's complete course of 
treatment, as it appears on the record.  The January 2010 medical 
opinion is also based on a complete review of the claims files, 
including all of the opinions both supportive and against the 
claim.  That examiner unequivocally concluded that the current 
left foot disorder clearly and unmistakably existed prior to 
service, and did not undergo any permanent worsening.  The 
examiner acknowledged that there may have been temporary flare 
ups during service, but unequivocally found that the Veteran's 
disability did not permanently worsen during service.  The Board 
notes that the Veteran himself acknowledged (despite his 
contention that there was aggravation) his perception that his 
left foot disorder shortly after service was no worse than as 
before service.

Dr. Rolling's May 2003 opinion, which is most favorable to the 
claim, is of minimal probative value for a number of reasons.  
His opinion does not appear to have been made upon review of the 
Veteran's service medical records or the intervening examinations 
performed in 1994.  This opinion appears to have been given 
entirely on the reported history provided by the Veteran.  
Although a failure to review of the claims files does not per se 
undermine the probative value of an opinion, see Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008), basing the opinion on an 
inaccurate history does reduce the opinion's probative value.  As 
already discussed, the Board has found the Veteran's account of a 
worsening of the foot disorder in service to lack credibility.  
The Board also notes that this opinion was given after the 
development of additional symptomatology, i.e., the neuroma, 
making review of the Veteran's course of treatment (or at least 
an accurate understanding of that course) particularly important 
for an assessment of aggravation.  The Board may find medical 
reports to lack probative value where they rely on statements by 
the Veteran which the Board rejects.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006).  There is no explanation of the bases 
or rationale for his opinion, other than a citation of the 
Veteran's reported accounting of exacerbation during service.  
Given that the record indicates that the neurological symptoms 
and fracture residuals appeared constant over time, some 
explanation of which symptoms had been aggravated is necessary.  

The July 2002 VA podiatrist's opinion is also of little probative 
value.  The opinion states that "training during active 
duty...would have resulted [in] a severe aggravation...."  There is 
no indication that the podiatrist reviewed the Veteran's service 
medical records.  Nor is his understanding of those records 
accurate, including with respect to the Veteran's incredible 
account of symptoms during service.   The lack of any credible 
inservice complaint related to his feet is of great consequence 
to the resolution to this case.  The examiner indicated that the 
pre-service laceration had caused rigid deformities of the 
second, third and fourth toes.  As with Dr. Rolling's opinion, 
the podiatrist apparently relied, in large part, upon the 
Veteran's report that he, the Veteran, was told that "army-
issued boots in training area" resulted in the exacerbation of 
his current problems.  It is not known who might have advised the 
Veteran that this was the case, as there is no medical evidence 
of record dated through July 2002 showing that a doctor provided 
such an opinion.  (Dr. Rolling's opinion was not issued until 
2003.)  Moreover, this podiatrist likely did not review the 
Veteran's relevant medical history, including key records such as 
the service medical records, as he apparently saw the Veteran 
once only for the purposes of podiatry consultation and not in 
connection with a VA examination.  Most importantly, this 
podiatrist does not explain at all the rationale or bases for his 
opinion that "severe aggravation" had occurred.  Just as with 
Dr. Rolling's opinion, there is no explanation of precisely what 
the aggravation entailed. 

Finally, the January 2003 VA physician's opinion ultimately 
concluded that the pre-existing foot injury more likely than not 
is the cause of the current foot problems, even though he seems 
to concede "low long-term aggravation" during service.  The 
Board has carefully reviewed this doctor's report, taking into 
consideration the context of his ultimate opinion sentence found 
at the end of the report.  As indicated at an earlier point, the 
doctor likely meant "no" instead of "low", given the prior 
conclusion concerning the absence of residuals.  Even if he did 
mean "low", the Board notes that, in the immediately preceding 
paragraph, this doctor also said, in relevant part: "The injury 
definitely occurred at the age of 14 or 15, prior to his entrance 
into military service.  Military service may at times have caused 
some temporary aggravation of his symptoms but no long-term 
problems."  Thus, the Board finds it reasonable to interpret 
this doctor's opinion to mean that, while he cannot absolutely 
and undoubtedly rule out the possibility of aggravation, even to 
a minor degree, what he can conclude is that, at bottom, if there 
was any aggravation, it would at best be to a "low" degree, and 
that problematic, long-term worsening was not caused by service.

The Board acknowledges that the above (January 2003) opinion 
leaves open some room, albeit minor, for doubt as to whether 
aggravation might have occurred.  However, again, ultimately, it 
significantly disfavors the claim.  Moreover, considering this 
opinion along with the 2004 VA opinion, the evidence against 
finding of aggravation is highly unfavorable.  The Board also 
notes that the examiner used the phrase, "more likely than 
not."  This phrase is used in the ordinary service connection 
context where the standard of proof is one of equipoise.  While 
this opinion would, by itself, be insufficient to meet the clear 
and unmistakable evidence standard, it does provide important 
support to the October 2004 and January 2010 opinions, which can 
meet the clear and unmistakable standard.  

The Board must evaluate these conflicting opinions in accordance 
with the standard for clear and unmistakable evidence, requiring 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts."  As described above, the 
treatment records and examinations, when taken together, show a 
fairly stable disability picture from 1994 through 2003.  The 
main additional symptom that appeared was the neuroma.  These 
facts would have been apparent to an examiner reviewing the 
claims files, but not to those without it.  Opinions based on 
such a review are entitled to far greater weight because they 
contain "thorough analysis of the evidentiary showing and 
careful correlation of all material facts," as required by law.  
See 38 C.F.R. § 3.304.  Because the opinions founded on review of 
the claims files and the complete evidentiary record shows that 
the Veteran's left foot disorder was not aggravated by service 
and the treatment records showed stable symptoms from the 
accident until 1994, the Board finds that the evidence clearly 
and unmistakably shows that the Veteran's left foot disorder was 
not aggravated by service.  

In sum, the left foot disorder was not noted at entry to service 
and the presumption of soundness attaches.  The Board finds, 
however, that the evidence shows that the Veteran's left foot 
disorder clearly and unmistakably pre-existed service and clearly 
and unmistakably was not aggravated by service.  Accordingly, the 
Board concludes that the presumption of soundness has been 
rebutted.  See 38 C.F.R. § 3.306.  As the burden for presumptive 
service connection for aggravation has not been met, 
consideration of direct service connection is in order.  The 
standard to show direct service connection is equipoise.  The 
standard for clear and unmistakable evidence greatly exceeds the 
standard of equipoise.  As the Board has found that the Veteran's 
disability was not incurred in or aggravated by service by clear 
and unmistakable evidence, the claim for service connection for a 
left foot disorder must be denied.  See 38 C.F.R. § 3.303.  

In the alternative, where a Veteran served continuously for 90 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The evidence of 
record does not show arthritis during service or during the first 
year post service, nor has the Veteran alleged that arthritis did 
become manifest within that year.  The presumption is, therefore, 
inapplicable.  To the extent to which his disorder is manifested 
by arthritis, arthritis did not become compensable to a 10 
percent degree within one year of service.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the evidence is 
clearly and unmistakably against the claim for service connection 
for a left foot disorder.  See Gilbert, 1 Vet. App. at 53. 


II.  VA's Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was initiated prior to enactment of the 
current versions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
Notably, however, he was thereafter collectively provided with 
38 U.S.C.A. § 5103-compliant notice in February 2001, November 
2003 and May 2004 correspondences, except as to the information 
and evidence necessary to substantiate the initial rating and 
effective date in the event his claim was successful.  As to this 
deficiency, given that service connection is not warranted, he 
will not be assigned a disability rating or effective date for 
the left foot disorder, and therefore he can not have been 
prejudiced by the above notice deficiency.  As to the timing 
deficiency with respect to the notice letters, the record 
reflects that his claim was last readjudicated in a supplemental 
statement of the case in September 2010, thereby curing the 
deficiency.  Mayfield, 444 F.3d at 1333.

In short, the Veteran has received the notice to which he is 
entitled in connection with the current claim.
  
With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant and available sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  The 
Board notes that although the Veteran identified the physician 
and hospital who treated him for the pre-service left foot 
laceration, he has indicated that records from those sources are 
not available.
 
The record also shows that the Veteran has been examined on 
several occasions by VA in connection with the appeal, most 
recently in January 2010.  Historically, the May 2004 Board 
remand requested that the Veteran be afforded a VA examination, 
but mistakenly requested medical opinions using the wrong 
standard (i.e. the "at least as likely as not" standard).  The 
September 2009 remand corrected this deficiency, and in 
requesting a VA examination, formulated the questions to be 
answered using the correct standard (i.e. the "clear and 
unmistakable" standard).  He then attended the January 2010 
examination.  The examiner reviewed the claims files, examined 
the Veteran, and provided the opinions requested in the September 
2009 remand.  The Board finds that the January 2010 examination 
is adequate, and neither the Veteran nor his representative has 
suggested otherwise.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran has not been 
prejudiced as a result of the Board proceeding to the merits of 
the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

Service connection for a left foot disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


